UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
PAYSYS INTERNATIONAL, INC.,            :
                                       :
                         Plaintiff,    :
               -v-                     :    14cv10105(DLC)
                                       :
ATOS SE, WORLDLINE SA, ATOS IT         :   OPINION AND ORDER
SERVICES LTD.,                         :
                                       :
                         Defendants.   :
                                       :
-------------------------------------- :
ATOS SE, WORLDLINE SA, ATOS IT         :
SERVICES LTD.,                         :
                                       :
                       Counterclaim    :
                         Plaintiffs,   :
               -v-                     :
                                       :
PAYSYS INTERNATIONAL, INC. and FIRST   :
DATA CORPORATION,                      :
                       Counterclaim    :
                         Defendants.   :
                                       :
-------------------------------------- X

APPEARANCES:

For the Plaintiff:
Robert D. Owen
Travis J. Mock
Eversheds Sutherland, LLP
The Grace Building, 40th Floor
1114 Avenue of the Americas
New York, NY 10036

Peter C. Quittmeyer
Anna C. Halsey
Eversheds Sutherland, LLP
999 Peachtree Street, Ne
Atlanta, GA 30309

Jack Massey
Mark Thibodeaux
Eversheds Sutherland, LLP
1001 Fannin, Suite 3700
Houston, TX 77002

James H. Neale
Winslett Studnicky McCormick & Bomser
6 East 39th Street, 8th Floor
New York, NY 10016

For the Defendants:
Leon Medzhibovsky
Francis W. Ryan
Airina L. Rodrigues
Melissa A. Reinckens
Marc E. Miller
Matthew N. Ganas
DLA Piper US LLP
1251 Avenue of the Americas
New York, NY 10020

DENISE COTE, District Judge:


     This Opinion resolves dueling motions for summary judgment

in a longstanding litigation between plaintiff PaySys

International, Inc. (“PaySys”) and defendants Atos Se, Worldline

SA (“Worldline”) and Atos IT Services Ltd. (“Atos IT”)

(collectively, “Atos”) regarding the rights to CardPac, a

computer program owned by PaySys.    After a series of decisions

over the course of several years, all but one of PaySys’s causes

of action have been dismissed.   Remaining is PaySys’s breach of

contract claim, which encompasses two allegations of breach, one

relating to Atos’s alleged violation of contractual territorial

restrictions on software licensing and the second relating to

Atos’s alleged sale of software modules without following the


                                 2
contractually agreed upon procedures or paying PaySys the

required fees.   Atos filed a motion for summary judgment seeking

dismissal of both allegations and PaySys filed a motion for

partial summary judgment on one of its breach of contract

theories.   For the reasons explained below, PaySys’s motion is

granted and Atos’s motion is granted in part.



                            Background

     The following facts are undisputed or taken in the light

most favorable to the non-moving party unless otherwise noted.

The parties’ dispute centers on licensing agreements for credit

card payment processing software, originally known as “CardPac,”

that was developed by PaySys. 1    CardPac was first released in

1983 and PaySys executives testified that CardPac has been

retired since at least 2001.      Through a series of agreements

beginning in 1988, Atos acquired the right, under the terms of

the agreements, to use and modify the CardPac software, as well

as to grant licenses to CardPac and modified versions of the

software.   For the purposes of this Opinion both the original

CardPac software as well as modifications will be referred to as


1 PaySys defines CardPac Software in its Second Amended Complaint
(“SAC”) as “the CardPac software created by PaySys, including
object code, source code and related documentation, any complete
or partial copy thereof contained in any other work or medium,
and the confidential information embodied in or associated with
that software.”
                                    3
“CardPac Products.” 2   Pursuant to the parties’ agreements, PaySys

also provided Atos with certain rights to use and license a

software program, separate from CardPac, called an “APS Module.”

The Software Acquisition Agreement

     In 1988, Paysys’s predecessor company, Credit Card

Software, Inc. (“CCSI”) and Atos’s predecessor, Sema Group SA

(“Sema”), entered into a Software Acquisition Agreement (“SAA”)

pursuant to which CCSI agreed to sell Sema rights to CardPac. 3

The SAA gave Sema certain rights in CardPac, including a ten-

year “exclusive, royalty-free right to use, and to grant

Licenses to use” CardPac within a defined international

territory (the “Territory”).    The SAA defines “Use” as:

     transferring any portion of any Product from storage
     units or media into equipment for processing (whether
     by electronic, mechanical or other means); utilizing
     any portion of any Product in the course of the
     operation of any equipment or programs; merging any
     Product or portion thereof into another product; or
     referring to any documentation included in the
     definition of Product for the purpose of understanding
     or operating the Product.




2 PaySys originally claimed that a series of products licensed by
Atos, including ASCCEND and CAS, contained partial or full
copies of the CardPac software and were therefore subject to the
terms of the parties’ agreements. Following software code
comparison on March 21-22, 2017, the parties agree that ASCCEND
and CAS do not contain software code licensed from PaySys. As
such, allegations arising for licensing agreements for ASCCEND
and CAS have been withdrawn.

3 This agreement was subsequently amended twice, once in December
1988 and again in March 1990.
                                  4
Territory is defined in the SAA as listed countries in

Europe and Asia.

     This agreement also gave Sema the right to alter the

CardPac source code and create new modules or derivative

products of CardPac and to license such modified products to

customers “solely within the Territory.”   A schedule attached

to the December 1988 amendment to the SAA set out mandatory

license provisions, including that the “License may convey to

the Licensee a non-transferable license to use the Products

solely in the Territory.”

     The SAA also conferred the rights obtained by Sema through

the agreement on any “Affiliate” of Sema, defined as “any

corporation or other business entity which controls, is

controlled by or is under common control with a party to this

Agreement.”   An earlier Opinion in this case held that Worldline

-- one of the three defendants in this matter and the successor

to Atos Origin, an entity that acquired Sema Ltd. in 2004 -- is

an “Affiliate” of Sema for purposes of the SAA.   See PaySys

Int'l, Inc. v. Atos Se, Worldline SA, Atos IT Servs. Ltd., 226

F. Supp. 3d 206, 211 (S.D.N.Y. 2016).   The SAA is governed by

New York law.

The APS Agreement

     In 1990, the parties entered into a related agreement (“the

APS Agreement”) which authorizes Sema to sell licenses for APS

                                5
Modules to CardPac customers within the Territory and

establishes specific protocols for such sales, including the

fees to which CCSI is entitled for each APS license that was

issued.    The Agreement provides that Atos must pay PaySys

“$100,000 for each sale in Japan or Europe (excluding Greece and

Turkey)” and “$50,000 for each sale in Asia (excluding Japan)

but including Greece and Turkey.”     The APS Agreement states that

these fees are to be paid by Sema to CCSI “in line with payments

from the customer to Sema,” but are in “no event [to] be delayed

for more than six months after the signature of the customer

contract.”

     Under the APS Agreement Sema must inform CCSI whenever it

sells an APS license.    Whenever a customer signs a contract with

Sema for an APS license, Sema is required to “formally notify

CCSI of the contract and . . . place with CCSI an order for one

license copy” and to “inform CCSI of the payment terms.”

     The APS Agreement also contains a section entitled

“Cancellation,” which provides: “In the event that an APS

contract with a customer of Sema is cancelled, Sema will be

entitled to no refund but CCSI will allow Sema to license APS to

future customers to the equivalent value at no additional

charge.”    The agreement does not define the term “cancellation.”

     The APS agreement includes a “Product Updates” provision,

which states that “CCSI will supply to Sema new releases of the

                                  6
APS product and documentation as these become available.”     It

also includes a “Product Maintenance” provision, which states

that “CCSI will supply to Sema a second line maintenance service

on the same basis as the remaining license products.”

The Confidential Settlement Agreement

     In 2001, the parties entered into the Confidential

Settlement Agreement (“the CSA”), which settled a then-pending

arbitration between the parties.    In the CSA, the parties

clarified and amended the scope of their rights and obligations

under the SAA and the APS Agreement.    Specifically, the CSA

acknowledges Sema’s

     perpetual, non-exclusive rights . . . to: (x) grant
     licenses to Use all or a portion of the Products
     (including for purposes of this subparagraph APS,
     subject to the payment provisions of the memorandum
     agreement dated October 24, 1990) or derivatives
     thereof . . . within the Territory; and (y) itself Use
     or operate all or a portion of the Products . . . or
     derivatives therof . . . for any purpose whatsoever,
     within the Territory.

The CSA also modified the price terms of the APS Agreement with

respect to sales of APS to licensees within countries added by

the CSA to the definition of Territory and redefined the

Territory as “the entire world other than North America . . .

South America, Central America and the Caribbean islands.”

     The parties agreed in the CSA that “PaySys shall have no

further obligations to provide maintenance, support,

enhancements, development or other services or software to Sema

                                7
or its licensees, distributors or third parties who use, sell,

license or distribute the Products or derivatives thereof.”    The

CSA also released the parties from then-existing claims arising

under the SAA and the APS Agreement.

     The CSA addresses Sema’s rights to grant customers remote

access to the licensed products from outside the Territory.

Section 5(c) of the CSA states:

     Notwithstanding any provision or prohibition of the
     Software Agreement, the parties acknowledge and agree
     that Sema or its Affiliates may at no charge grant,
     but only to a customer to whom Sema or its Affiliates
     on or before the date of this Agreement granted a
     license or other written authorization to Use the
     Products or derivatives thereof, the right to Use the
     Products or derivatives thereof (including without
     limitation CardLink) by remote access from terminals
     or workstations located outside the Territory,
     provided, however that the Products or their
     derivatives must be hosted solely within the
     territory.

(Emphasis supplied.)

     The CSA also contains a damages provision whereby the

parties agreed that damages would be PaySys’s exclusive remedy

should Sema breach the agreement.     This section also provides

for liquidated damages for breach of the agreement’s territorial

restrictions:

     In the event of a violation of the territorial
     restrictions of this Agreement, for each such
     violation Sema shall be liable for, and only for,
     liquidated damages equal to seventy-five percent (75%)
     of the revenue received by Sema or any of Sema’s
     Affiliates for the grant of rights constituting the
     territorial violation.

                                  8
The same section also provides that “[i]n the event of

litigation between the parties with respect to any claim that

Sema or any of Sema’s Affiliates has committed a territorial

violation, the prevailing party shall be entitled to an award of

its reasonable attorneys’ fees.”       The CSA is also governed by

New York Law.

Third-Party Licensing Agreements

     Between December 23, 2008, and December 23, 2014, 4 Atos and

its affiliates entered into a number of licensing agreements for

CardPac Products with new customers.      PaySys identifies eight

such agreements as the subjects of its claim that Atos breached

the territorial restrictions in their contract.

     Between December 23, 2008, and December 23, 2014, Atos sold

three customer licenses for APS Modules.      One of these sales

arose from an April 2010 addendum to a 2001 agreement with a

third party based in Thailand and provided that the licensed

software was to be installed in Thailand, and the other two

arose from a May 2009 agreement with a third party based in




4 The parties agree for purposes of these motions that this is
the relevant time period for PaySys’s breach of contract claims
in light of New York’s statute of limitations for breach of
contract claims. See CPLR § 213(2). PaySys, however, reserves
the right to demonstrate at any trial that the statute was
tolled by Atos.
                                   9
Europe and provided that the licensed software was to be

installed in Europe.

     Atos did not notify PaySys of these two licensing

agreements.   The parties agree that Atos never placed orders

with PaySys for license copies of its APS module in connection

with the May 2009 and April 2010 third-party agreements.     The

parties also agree that Atos never made any payment to PaySys in

connection with these agreements.

     According to Atos, since January 1999, seventeen licenses

it issued for APS Modules have been terminated.   Atos produced a

chart that purports to list each APS Module license it has sold

since 1991, the year the purchase occurred, and the year of

termination, but has not submitted any admissible evidence that

the information in the chart is accurate. 5



                           Procedural History

     PaySys filed this case against Atos on December 23, 2014,

alleging violation of contractual rights and of other

intellectual and personal property rights.    The case was

initially assigned to the Honorable Shira Scheindlin.    On July




5 PaySys also argues that this document should not be considered
because it was produced on April 3, 2017, after the close of
document discovery.
                                10
24, 2015, Judge Scheindlin dismissed PaySys's domestic copyright

claims for failure to state a claim.

     On December 10, 2015, PaySys filed its SAC, under which the

current motions arise, alleging ten claims: (1) breach of

contract, (2-3) trade secret misappropriation under New York and

Florida laws, (4-7) copyright infringement under French, Thai,

Belgian, and Chinese laws, and (8-10) conversion, unfair

competition, and replevin under New York law.     On February 26,

2016, Atos answered the SAC and asserted seven counterclaims for

declaratory judgment.   In April 2016, the case was reassigned to

the Honorable Katherine Forrest.      On July 14, 2016, Judge

Forrest granted Atos’s motion for partial summary judgment,

dismissing PaySys’s claims for unfair competition, conversion,

and replevin.   On December 5, 2016, Judge Forrest granted Atos’s

motion for summary judgment on trade secret misappropriation

claims, dismissing PaySys’s second and third causes of action.

On December 8, 2016, Judge Forrest granted Atos’s motion for

summary judgment regarding the scope of intellectual property at

issue, dismissing PaySys’s infringement claims under French,

Thai, Belgian and Chinese law.

     On April 6, 2017, PaySys moved to voluntarily withdraw its

sole remaining claim for breach of contract pursuant to Rule

41(a)(2).   While this motion was pending, the parties filed

dueling summary judgment motions on the same claim.      On July 7,

                                 11
2017, Judge Forrest granted PaySys’s motion to voluntarily

withdraw on the condition that it pay Atos’s attorney’s fees,

denied PaySys the opportunity to avoid that condition by

withdrawing its motion, and denied as moot the pending summary

judgment motions.   PaySys appealed this order and on August 20,

2018, the Second Circuit vacated the district court’s July 7,

2017 judgment, concluding that the district court erred by

denying PaySys an opportunity to withdraw its motion rather than

comply with the attorneys’ fees condition.   The Second Circuit

remanded the case to give PaySys the opportunity to withdraw its

motion for voluntary dismissal.

     On September 25, 2018, this case was reassigned to this

Court.   On October 3, PaySys moved to withdraw its motion for

voluntary dismissal.   Atos did not oppose this motion.   On

October 8, this Court granted PaySys’s motion to withdraw its

motion for voluntary dismissal and granted the parties leave to

renew their already briefed motions for summary judgment on

PaySys’s contract claim.   On October 9, Atos renewing its prior

motion for summary judgment and on October 10 PaySys renewed its

prior motion for summary judgment.



                               Discussion

     Summary judgment may not be granted unless all of the

submissions taken together “show[ ] that there is no genuine

                                  12
dispute as to any material fact and the movant is entitled to

judgment as a matter of law.”   Fed. R. Civ. P. 56(a).   “Summary

judgment is appropriate when the record taken as a whole could

not lead a rational trier of fact to find for the non-moving

party.”   Smith v. Cnty. of Suffolk, 776 F.3d 114, 121 (2d Cir.

2015) (citation omitted).   The moving party bears the burden of

demonstrating the absence of a material factual question, and in

making this determination, the court must view all facts in the

light most favorable to the non-moving party.   See Eastman Kodak

Co. v. Image Technical Servs., Inc., 504 U.S. 451, 456 (1992);

Gemmink v. Jay Peak Inc., 807 F.3d. 46, 48 (2d Cir. 2015).

“[W]here the evidentiary matter in support of the motion does

not establish the absence of a genuine issue, summary judgment

must be denied even if no opposing evidentiary matter is

presented.”   Sec. Ins. Co. of Hartford v. Old Dominion Freight

Line Inc., 391 F.3d 77, 83 (2d Cir. 2004) (citation and emphasis

omitted).

     Once the moving party has asserted facts showing that the

non-movant’s claims or affirmative defenses cannot be sustained,

“the party opposing summary judgment may not merely rest on the

allegations or denials of his pleading; rather his response, by

affidavits or otherwise as provided in the Rule, must set forth

specific facts demonstrating that there is a genuine issue for

trial.”   Wright v. Goord, 554 F.3d 255, 266 (2d Cir. 2009)

                                13
(citation omitted).   “[C]onclusory statements, conjecture, and

inadmissible evidence are insufficient to defeat summary

judgment,” Ridinger v. Dow Jones & Co. Inc., 651 F.3d 309, 317

(2d Cir. 2011) (citation omitted), as is “mere speculation or

conjecture as to the true nature of the facts.”    Hicks v.

Baines, 593 F.3d 159, 166 (2d Cir. 2010) (citation omitted).

Only disputes over material facts will properly preclude the

entry of summary judgment.    Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 248 (1986).   “An issue of fact is genuine and material

if the evidence is such that a reasonable jury could return a

verdict for the nonmoving party.”     Cross Commerce Media, Inc. v.

Collective, Inc., 841 F.3d 155, 162 (2d Cir. 2016).

     Both motions for summary judgment address PaySys’s first

cause of action for breach of contract.    This claim encompasses

two allegations: (1) that Atos has issued software license

agreements that violate provisions of the parties’ agreements

that prohibit Atos from granting licensees permission to

remotely access the products from terminals or workstations

located outside the prescribed Territory; and (2) that Atos sold

three APS Modules without following the procedures required by

the APS Agreement and without paying the contractually required

fees to PaySys.

     The elements of a breach of contract claim under New York

law are well established.    They are “(1) the existence of an

                                 14
agreement, (2) adequate performance of the contract by the

plaintiff, (3) breach of contract by the defendant, and (4)

damages.”   Eternity Global Master Fund Ltd. v. Morgan Guar.

Trust Co. of N.Y., 375 F.3d 168, 177 (2d Cir. 2004) (citation

omitted).

     Under New York law, “a fundamental objective of contract

interpretation is to give effect to the expressed intention of

the parties.”   In re MPM Silicones, 874 F.3d 787, 795 (2d Cir.

2017).   If the intent of the parties is clear from the four

corners of a contract, its interpretation is a matter of law

that the court may determine by summary judgment.   American Home

Assur. Co. v. Hapag Lloyd Container Linie, GmbH, 446 F.3d 313,

316 (2d Cir. 2006).   “The initial inquiry is whether the

contractual language, without reference to sources outside the

text of the contract, is ambiguous.”   In re MPM Silicones, 874

F.3d at 795.

     An ambiguity exists where the terms of the contract
     could suggest more than one meaning when viewed
     objectively by a reasonably intelligent person who has
     examined the context of the entire integrated
     agreement and who is cognizant of the customs,
     practices, usages, and terminology as generally
     understood in the particular trade or business.

Law Debenture Trust Co. of New York v. Maverick Tube Corp., 595

F.3d 458, 466 (2d Cir. 2010) (citation omitted).    By contrast, a

contract is unambiguous if its “language has a definite and

precise meaning about which there is no reasonable basis for a

                                15
difference of opinion.”   Keiler v. Harlequin Enters. Ltd., 751

F.3d 64, 69 (2d Cir. 2014).

     “If a contract is clear, courts must take care not to alter

or go beyond the express terms of the agreement, or to impose

obligations on the parties that are not mandated by the

unambiguous terms of the agreement itself.”    Torres v. Walker,

356 F.3d 238, 245 (2d Cir. 2004) (citation omitted).      In

interpreting contracts, “words should be given the meanings

ordinarily ascribed to them and absurd results should be

avoided.”    Mastrovincenzo v. City of New York, 435 F.3d 78, 104

(2d Cir. 2006) (citation omitted).    Additionally, “an

interpretation of a contract that has the effect of rendering at

least one clause superfluous or meaningless is not preferred and

will be avoided if possible.”    LaSalle Bank Nat. Ass'n v. Nomura

Asset Capital Corp., 424 F.3d 195, 206 (2d Cir. 2005) (citation

omitted).

Territorial Restriction Claim

     PaySys identifies eight agreements entered into by Atos

with third parties between December 23, 2008, and December 23,

2014 that it alleges violated the parties’ agreements’

territorial restrictions.   PaySys argues that these agreements

violated the territorial restrictions because they permitted

remote access to the licensed CardPac software from outside the

Territory.   PaySys does not argue that these agreements

                                 16
explicitly permit licensees to access the software from outside

the Territory, but rather that the terms of these agreements do

not adequately restrict or forbid such access.

     The SAA (executed in 1988) permits Atos to grant licenses

to “Use” the software “solely within the Territory” and defines

“Use” as “transferring any portion of any Product from storage

units or media into equipment for processing” and “utilizing any

portion of any Product in the course of the operation of any

equipment or programs.”   The parties agree that under the terms

of the CSA, Atos may not grant new customers as of April 27,

2001 -- the date of the CSA -- the right to use the CardPac

software by remote access from outside the Territory.

Similarly, because the CSA provides that Atos may grant remote

access to the software from outside the Territory “only to a

customer to whom [Atos] or its Affiliates on or before the date

of the [CSA] granted a license,” the CSA plainly does not permit

Atos to affirmatively grant remote access from outside the

Territory to post-CSA customers.     (Emphasis supplied.)   Nothing

in the SAA or the CSA, however, requires that Atos include

language in its licensing agreements that expressly prohibits

remote access from outside the Territory.

     PaySys argues that the eight licenses could be read as

implicitly permitting remote access from outside the Territory

because they do not expressly prohibit such use.     This strains

                                17
the ordinary reading of the licenses.     A grant of territorial

rights is ordinarily understood to approve use of the product

only in the identified territory.     Paysys’s argument is

insufficient to create a genuine issue of material fact.       Atos

is granted summary judgment on PaySys’s remote access

territorial violation claim.

APS Agreement Claim

     PaySys’s second breach of contract claim alleges that Atos

violated the APS Agreement with regard to the three APS licenses

that it sold during the statute of limitations period.       PaySys

alleges that Atos violated the APS agreement by failing to

notify PaySys of these sales, failing to obtain a copy of APS

from PaySys for each sale, and failing to pay PaySys the

contractually required fees for these sales.

     The APS Agreement unambiguously requires Atos to notify

PaySys of APS contracts it enters into and to place orders with

PaySys for one license copy for each APS contract it enters

into.   PaySys has shown that Atos did neither.    These two

obligations serve to put PaySys on notice that it is entitled to

a payment of fees.    Where, as here, Atos also fails to make the

contractually required payments, the failures to give notice and

obtain a copy of APS also constitute material breaches of the

APS Agreement.



                                 18
     Atos contends that the fact that it did not notify PaySys

of these contracts does not constitute a breach because after

the parties entered into the CSA, Atos “d[id] not know who to

talk to” at PaySys regarding the APS Agreement and, after one

attempt in 2001 or 2002 to determine to whom it should report

information regarding its APS sales, concluded that PaySys

“d[id] not seem to be interested in this part of the

arrangement.”   In opposing summary judgment, Atos has the burden

to present evidence of its attempts to provide notice.   It has

failed to point to any admissible evidence of any attempt to

inform PaySys about any of these three licenses, whether by

telephone, email, or letter.   Atos’s reliance on vague testimony

that it fruitlessly attempted to contact PaySys about APS

licensing at least seven years before the three licenses were

issued is insufficient to rebut PaySys’s showing that it

breached the APS Agreement’s notification and ordering

provisions.

     With respect to the third prong of this breach of contract

claim, PaySys has shown as well that it is entitled to summary

judgment.   Atos admits that it never paid PaySys royalties for

these three APS licenses and presents no compelling arguments in

defense of this failure to pay.

     Atos first argues that it was not obligated to make any

payments to PaySys for these three licenses because, under the

                                  19
APS Agreement’s Cancellation Provision, it was entitled to issue

these licenses at no additional cost in substitution for

seventeen terminated APS license agreements.   The Cancellation

Provision states: “In the event that an APS contract with a

customer of [Atos] is cancelled, [Atos] will be entitled to no

refund but [PaySys] will allow [Atos] to license APS to future

customers to the equivalent value at no additional charge.”

     The APS Agreement’s Cancellation Provision is ambiguous.

It does not define “cancellation”, or provide any indication of

which terminated customer contracts are deemed “cancelled” and

would thus entitle Atos to issue a future license at no

additional charge.   While the Cancellation Provision cannot be

read to apply to every customer contract that ends for any

reason, its precise application cannot be discerned from the

four corners of the contract.

      Regardless of the precise meaning of the Cancellation

Provision, Atos has presented no competent evidence of

“cancelled” contracts that would entitle it to withhold payment

from PaySys on the three licenses at issue in this claim.     The

evidence presented by Atos in support of its cancellation

argument consists primarily of a chart listing APS customer

contract terminations.   Although document discovery in this case

closed on July 22, 2016, this chart was first provided to PaySys

on April 3, 2017, as an attachment to Atos’s expert damages

                                20
report.   The one-page chart has three columns and lists nineteen

licenses that were “terminated” between the years 1994 and 2015.

Those licenses vary in length from two to fourteen years.    The

chart provides no definition of its label “termination.”    Nor

does Atos present any information regarding the sources of the

information presented in the chart.    For instance, Atos did not

produce any documents to support the information contained in

the chart.   The chart merely states that the information is

“based on data and information known to the company.”    The only

evidence Atos presents is deposition testimony from an Atos

executive that attests broadly to the fact that “many

cancellation[s]” occurred.   Atos has failed to present evidence

from which a factfinder could conclude that the licenses listed

on the chart existed, that they were terminated on the date

listed, and those terminations qualify as “cancellations”

contemplated by the APS Agreement.    Atos has failed to show

therefore that the Cancellation Provision relieves Atos of the

APS Agreement’s requirement that it pay PaySys for these three

licenses.

     Atos’s failure to notify PaySys of the three licenses takes

on added significance in light of Atos’s assertion that the

Cancelation Provision allowed it to substitute these licenses

for terminated licenses identified on its chart.    If Atos had

given PaySys notice of the three licenses and explained why it

                                21
could substitute them for terminated license, the parties would

have had an opportunity to grapple with the ambiguities of the

Cancellation Provision and apply it to the facts as they existed

at that time.   Without such notice, and without any evidentiary

record that would permit a fact finder to conclude today that

such a substitution was within the contemplation of the parties

when they executed the APS Agreement, Atos cannot escape its

obligation to pay PaySys for those licenses.

     Atos also argues that PaySys’s breach of contract claim

with regard to the APS licenses fails because PaySys failed to

perform its obligations under the APS Agreement.   Specifically,

Atos claims that PaySys failed to provide product updates and

maintenance as required by this agreement.   This argument is

also unavailing.   The CSA, executed after the APS Agreement,

releases PaySys of further obligations to provide Atos with

maintenance, support, enhancements, and developments related to

its products.   The three licenses that form the basis of

PaySys’s APS breach claim were sold after the CSA and, per the

terms of the CSA, PaySys had no obligation to provide

maintenance or support to Atos.

     The APS Agreement requires Atos to notify, place an order

for a license copy, and pay PaySys for each APS license it

sells.   PaySys performed its obligations under the APS Agreement

as modified by the CSA.   It is undisputed that Atos never

                                  22
contacted or submitted payment to PaySys regarding the three APS

licenses it issued pursuant to the 2009 and 2010 third-party

agreements and Atos has not presented evidence sufficient to

show that there is a genuine issue of material fact requiring a

trial to determine whether this failure constitutes a breach of

the contract.   Finally, because of this breach, PaySys was

damaged in the amount of $250,000, which is the amount that it

was entitled to receive from Atos for the three APS licenses,

per the terms of the APS Agreement.   Accordingly, PaySys’s

motion for summary judgment on its APS Agreement breach of

contract claim is granted.



                             Conclusion

     Atos’s October 9, 2018 motion for summary judgment is

granted with respect to PaySys’s territorial restrictions breach

of contract claim and denied with respect to PaySys’s APS

Agreement breach of contract claim.   PaySys’ October 10, 2018

motion for partial summary judgment on its APS Agreement claim

is granted.


Dated:    New York, New York
          November 20, 2018



                               ________________________________
                                          DENISE COTE
                                  United States District Judge
                                23
